Exhibit 10.1
SYMANTEC CORPORATION
2004 EQUITY INCENTIVE PLAN
As Adopted by the Board on July 20, 2004
and as amended thereafter
     1. Purpose. The purpose of this Plan is to provide incentives to attract,
retain and motivate eligible persons whose present and potential contributions
are important to the success of the Company, its Parent, Subsidiaries and
Affiliates, by offering them an opportunity to participate in the Company’s
future performance through awards of Options, Stock Appreciation Rights,
Restricted Stock Units, and Restricted Stock Awards. Capitalized terms not
defined in the text are defined in Section 25.
     2. Shares Subject to the Plan.
     2.1 Number of Shares Available. Subject to Sections 2.2 and 18, the total
number of Shares reserved and available for grant and issuance pursuant to this
Plan will be one hundred eight million (108,000,000) Shares plus up to
fifty-five million four hundred thousand (55,400,000) shares subject to awards
granted under the Company’s 1996 Equity Incentive Plan that cancel, forfeit
(e.g., upon the Participant’s Termination) or otherwise expire by their terms on
or following the adoption of this Plan.
          Any award other than an Option or a SAR shall reduce the number of
Shares available for issuance under this Plan by two Shares for every Share
issued. Subject to Sections 2.2 and 18, Shares that: (a) are subject to issuance
upon exercise of an Option but cease to be subject to such Option for any reason
other than exercise of such Option; (b) are subject to an Award granted
hereunder but are forfeited or are repurchased by the Company at the original
issue price; or (c) are subject to an Award that otherwise terminates without
Shares being issued will again be available for grant and issuance in connection
with future Awards under this Plan. The following Shares may not again be made
available for future grant and issuance as Awards under the Plan: (i) Shares
that are withheld to pay the exercise or purchase price of an Award or to
satisfy any tax withholding obligations in connection with an Award, (ii) Shares
not issued or delivered as a result of the net settlement of an outstanding
Option or SAR or (iii) shares of the Company’s Common Stock repurchased on the
open market with the proceeds of an Option exercise price. At all times the
Company shall reserve and keep available a sufficient number of Shares as shall
be required to satisfy the requirements of all outstanding Awards granted under
this Plan.
     2.2 Adjustment of Shares. In the event that the number of outstanding
Shares is changed by a stock dividend, recapitalization, stock split, reverse
stock split, subdivision, combination, reclassification or similar change in the
capital structure of the Company without consideration or there is a change in
the corporate structure (including, without limitation, a spin-off), then (a)
the number of Shares reserved for issuance under this Plan, (b) the Exercise
Prices of and number of Shares subject to outstanding Options, (c) the number of
Shares that may be granted pursuant to Section 3 below, and (d) the Purchase
Price and number of Shares subject to other outstanding Awards, including
Restricted Stock Awards, will be proportionately adjusted, subject to any
required action by the Board or the stockholders of the Company and compliance
with applicable securities laws; provided, however, that fractions of a Share
will not be issued but will be rounded down to the nearest whole Share, and may
be replaced by a cash payment equal to the Fair Market Value of such fraction of
a Share, as determined by the Committee.
     3. Eligibility. ISOs (as defined in Section 5 below) may be granted only to
employees (including officers and directors who are also employees) of the
Company or of a Parent or Subsidiary of the Company. All other Awards may be
granted to employees, officers, directors, consultants, independent contractors
and advisors of the Company or any Parent, Subsidiary or Affiliate of the
Company; provided such consultants, contractors and advisors render bona fide
services not in connection with the offer and sale of securities in a
capital-raising transaction; and provided further, that unless otherwise
determined by the Board, non-employee directors shall receive Restricted Stock
Units only pursuant to the formula award provisions set forth in Section 6. No
person will be eligible to receive more than 2,000,000 Shares in any calendar
year under this Plan, pursuant to the grant of Awards hereunder, of which no
more than 400,000 Shares shall be covered by Awards of Restricted Stock and
Restricted Stock Units, other than new employees of the Company or of a Parent
or Subsidiary of the Company (including new employees who are also officers and
directors of the Company or any Parent or Subsidiary of the Company), who are
eligible to receive up to a maximum of 3,000,000 Shares in the calendar year in
which they commence their employment, of

 



--------------------------------------------------------------------------------



 



which no more than 600,000 Shares shall be covered by Awards of Restricted Stock
and Restricted Stock Units. For purposes of these limits only, each Restricted
Stock Unit settled in Shares (but not those settled in cash), shall be deemed to
cover one Share. A person may be granted more than one Award under this Plan.
     4. Administration.
     4.1 Committee Authority. This Plan will be administered by the Committee or
by the Board acting as the Committee. Subject to the general purposes, terms and
conditions of this Plan, and to the direction of the Board, except as provided
in Section 6, the Committee will have full power to implement and carry out this
Plan. Without limitation, the Committee will have the authority to:
     (a) construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan;
     (b) prescribe, amend and rescind rules and regulations relating to this
Plan or any Award;
     (c) select persons to receive Awards;
     (d) determine the form and terms of Awards;
     (e) determine the number of Shares or other consideration subject to
Awards;
     (f) determine whether Awards will be granted singly, in combination with,
in tandem with, in replacement of, or as alternatives to, other Awards under
this Plan or any other incentive or compensation plan of the Company or any
Parent, Subsidiary or Affiliate of the Company;
     (g) grant waivers of Plan or Award conditions;
     (h) determine the vesting, exercisability and payment of Awards;
     (i) correct any defect, supply any omission or reconcile any inconsistency
in this Plan, any Award or any Award Agreement;
     (j) amend any Award Agreements executed in connection with this Plan;
     (k) determine whether an Award has been earned; and
     (l) make all other determinations necessary or advisable for the
administration of this Plan.
     4.2 Committee Discretion. Any determination made by the Committee with
respect to any Award will be made in its sole discretion at the time of grant of
the Award or, unless in contravention of any express term of this Plan or Award,
at any later time, and such determination will be final and binding on the
Company and on all persons having an interest in any Award under this Plan. To
the extent permitted by applicable laws, the Committee may delegate to one or
more officers of the Company the authority to grant an Award under this Plan to
Participants who are not Insiders of the Company.
     4.3 Section 162(m), Rule 16b-3 and Stock Exchange Requirements. If two or
more members of the Board are Outside Directors, the Committee will be comprised
of at least two (2) members of the Board, at least two (2) of whom are Outside
Directors. To the extent desirable to qualify transactions hereunder as exempt
under Rule 16b-3 promulgated under the Exchange Act (“Rule 16b-3”), Awards to
officers and directors shall be made by the entire Board or a Committee of two
or more “non-employee directors” within the meaning of Rule 16b-3. In addition,
the Plan will be administered in a manner that complies with any applicable
Nasdaq Global Select Market or stock exchange listing requirements.
     5. Options. The Committee may grant Options to eligible persons and will
determine whether such Options will be Incentive Stock Options within the
meaning of the Code (“ISOs”) or Nonqualified Stock Options (“NQSOs”),

2



--------------------------------------------------------------------------------



 



the number of Shares subject to the Option, the Exercise Price of the Option
(subject to Section 5.4 below), the circumstances upon and the period during
which the Option may be exercised, and all other terms and conditions of the
Option, subject to the following:
     5.1 Form of Option Grant. Each Option granted under this Plan will be
evidenced by an Award Agreement which will expressly identify the Option as an
ISO or an NQSO (“Stock Option Agreement”), and will be in such form and contain
such provisions (which need not be the same for each Participant) as the
Committee may from time to time approve, and which will comply with and be
subject to the terms and conditions of this Plan. To the extent that any Option
designated as an ISO in the Award Agreement fails to qualify as such under
applicable law, it shall be treated instead as a NQSO.
     5.2 Date of Grant. The date of grant of an Option will be the date on which
the Committee makes the determination to grant such Option, unless a later date
is otherwise specified by the Committee at the time it acts to approve the
grant. The Stock Option Agreement and a copy of this Plan will be delivered to
the Participant within a reasonable time after the granting of the Option.
     5.3 Exercise Period. Options will be exercisable within the times or upon
the events determined by the Committee as set forth in the Stock Option
Agreement governing such Option; provided, however, that no Option will be
exercisable after the expiration of ten (10) years from the date the Option is
granted; and provided further that no ISO granted to a person who directly or by
attribution owns more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or of any Parent or Subsidiary of the
Company (“Ten Percent Stockholder”) will be exercisable after the expiration of
five (5) years from the date the ISO is granted. The Committee also may provide
for the exercise of Options to become exercisable at one time or from time to
time, periodically or otherwise (including, without limitation, the attainment
during a Performance Period of performance goals based on Performance Factors),
in such number of Shares or percentage of Shares as the Committee determines.
     5.4 Exercise Price. The Exercise Price of an Option will be determined by
the Committee when the Option is granted and may not be less than 100% of the
Fair Market Value of the Shares on the date of grant; provided that the Exercise
Price of any ISO granted to a Ten Percent Stockholder will not be less than 110%
of the Fair Market Value of the Shares on the date of grant. Payment for the
Shares purchased may be made in accordance with Section 10 of this Plan.
     5.5 Method of Exercise. Options may be exercised only by delivery to the
Company of a written or electronic notice or agreement of stock option exercise
(the “Exercise Agreement”) in a form approved by the Committee (which need not
be the same for each Participant), stating the number of Shares being purchased,
the restrictions imposed on the Shares purchased under such Exercise Agreement,
if any, and such representations and agreements regarding Participant’s
investment intent and access to information and other matters, if any, as may be
required or desirable by the Company to comply with applicable securities laws,
together with payment in full of the Exercise Price for the number of Shares
being purchased and all applicable withholding taxes.
     5.6 Termination. Notwithstanding the exercise periods set forth in the
Stock Option Agreement, exercise of an Option will always be subject to the
following:
     (a) If the Participant is Terminated for any reason except death or
Disability, then the Participant may exercise such Participant’s Options only to
the extent that such Options are vested and exercisable upon the Termination
Date no later than three (3) months after the Termination Date (or such shorter
or longer time period not exceeding five (5) years as may be determined by the
Committee, with any exercise beyond three (3) months after the Termination Date
deemed to be an NQSO), but in any event, no later than the expiration date of
the Options.
     (b) If the Participant is Terminated because of Participant’s death or
Disability (or the Participant dies within three (3) months after a Termination
other than because of Participant’s death or disability), then Participant’s
Options may be exercised only to the extent that such Options are vested and
exercisable by Participant on the Termination Date and must be exercised by
Participant (or Participant’s legal representative or authorized assignee) no
later than twelve (12) months after the Termination Date (or such shorter or
longer time period not exceeding five (5) years as may be determined by the
Committee, with any such exercise beyond (a) three (3) months after the

3



--------------------------------------------------------------------------------



 



Termination Date when the Termination is for any reason other than the
Participant’s death or Disability, or (b) twelve (12) months after the
Termination Date when the Termination is for Participant’s death or Disability,
deemed to be an NQSO), but in any event no later than the expiration date of the
Options.
     5.7 Limitations on Exercise. The Committee may specify a reasonable minimum
number of Shares that may be purchased on any exercise of an Option, provided
that such minimum number will not prevent Participant from exercising the Option
for the full number of Shares for which it is then exercisable.
     5.8 Limitations on ISOs. The aggregate Fair Market Value (determined as of
the date of grant) of Shares with respect to which ISOs are exercisable for the
first time by a Participant during any calendar year (under this Plan or under
any other incentive stock option plan of the Company or any Affiliate, Parent or
Subsidiary of the Company) will not exceed $100,000. If the Fair Market Value of
Shares on the date of grant with respect to which ISOs are exercisable for the
first time by a Participant during any calendar year exceeds $100,000, then the
Options for the first $100,000 worth of Shares to become exercisable in such
calendar year will be ISOs and the Options for the amount in excess of $100,000
that become exercisable in that calendar year will be NQSOs. In the event that
the Code or the regulations promulgated thereunder are amended after the
Effective Date of this Plan to provide for a different limit on the Fair Market
Value of Shares permitted to be subject to ISOs, such different limit will be
automatically incorporated herein and will apply to any Options granted after
the effective date of such amendment.
     5.9 Modification, Extension or Renewal. The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
therefor, provided that (a) any such action may not, without the written consent
of a Participant, impair any of such Participant’s rights under any Option
previously granted; (b) any outstanding ISO that is modified, extended, renewed
or otherwise altered will be treated in accordance with Section 424(h) of the
Code; and (c) notwithstanding anything to the contrary elsewhere in the Plan,
the Company is subject to Section 21.2 below with respect to any proposal to
reprice outstanding Options.
     5.10 No Disqualification. Notwithstanding any other provision in this Plan,
no term of this Plan relating to ISOs will be interpreted, amended or altered,
nor will any discretion or authority granted under this Plan be exercised, so as
to disqualify this Plan under Section 422 of the Code or, without the consent of
the Participant affected, to disqualify any ISO under Section 422 of the Code.
     6. Non-Employee Director Equity Awards. Each continuing non-employee
director shall receive an annual grant of RSUs having a Fair Market Value on the
date of grant equal to $180,000, and such RSUs shall be granted on the first
business day following the Company’s first regular Board meeting of the
Company’s fiscal year. RSUs granted pursuant to this Section 6 on an annual
basis vest on the first anniversary following the date of grant, provided the
non-employee director serves on the Board on such vesting date, and shall be
settled within 30 days of vesting by distribution of Shares to the non-employee
director. New non-employee directors shall be granted initial RSUs having a Fair
Market Value on the date of grant equal to $180,000 on the first business day
following such new non-employee director’s election to the Board, with such
amount prorated based on the number of days from such non-employee director’s
election to the Board to, and including, the Company’s first regular Board
meeting of the following fiscal year. RSUs granted to new non-employee directors
pursuant to the preceding sentence vest on the first anniversary of the grant
date, provided the non-employee director serves on the Board on such date, and
shall be settled within 30 days of vesting by distribution of Shares to the
non-employee director.
     7. Restricted Stock Awards. A Restricted Stock Award is an offer by the
Company to issue to an eligible person Shares that are subject to restrictions.
The Committee will determine to whom an offer will be made, the number of Shares
the person may be issued or purchase, the Purchase Price (if any), the
restrictions to which the Shares will be subject, and all other terms and
conditions of the Restricted Stock Award, subject to the following:
     7.1 Restricted Stock Agreement. All purchases under a Restricted Stock
Award will be evidenced by a written agreement (the “Restricted Stock
Agreement”), which will be in substantially a form (which need not be the same
for each Participant) that the Committee shall from time to time approve, and
will comply with and be subject to the terms and conditions of the Plan. A
Participant can accept a Restricted Stock Award only by signing and delivering
to the Company the Restricted Stock Agreement, and full payment of the Purchase
Price (if any) and all applicable withholding taxes, at such time and on such
terms as required by the Committee. If the Participant does not accept

4



--------------------------------------------------------------------------------



 



the Restricted Stock Award at such time and on such terms as required by the
Committee, then the offer of the Restricted Stock Award will terminate, unless
the Committee determines otherwise.
     7.2 Purchase Price. The Purchase Price (if any) for a Restricted Stock
Award will be determined by the Committee, and may be less than Fair Market
Value on the date the Restricted Stock Award is granted. Payment of the Purchase
Price must be made in accordance with Section 10 of this Plan and as permitted
in the Restricted Stock Agreement, and in accordance with any procedures
established by the Company.
     7.3 Terms of Restricted Stock Awards. Restricted Stock Awards will be
subject to all restrictions, if any, that the Committee may impose. These
restrictions may be based on completion of a specified period of service with
the Company and/or upon completion of the performance goals as set out in
advance in the Restricted Stock Agreement, which shall be in such form and
contain such provisions (which need not be the same for each Participant) as the
Committee shall from time to time approve, and which will comply with and be
subject to the terms and conditions of this Plan. Prior to the grant of a
Restricted Stock Award, the Committee shall: (a) determine the nature, length
and starting date of any Performance Period for the Restricted Stock Award; (b)
select performance criteria, including if the Award is intended to qualify as
“performance-based compensation” under Code Section 162(m) from among the
Performance Factors, to be used to measure performance goals, if any; and
(c) determine the number of Shares that may be awarded to the Participant. For
Restricted Stock Awards intended to comply with the requirements of Section
162(m) of the Code, the performance goals will be determined at a time when the
achievement of the performance goals remains substantially uncertain and shall
otherwise be administered in a manner that complies with the requirements under
that statute. Performance Periods may overlap and a Participant may participate
simultaneously with respect to Restricted Stock Awards that are subject to
different Performance Periods and having different performance goals and other
criteria.
     7.4 Termination During Vesting or Performance Period. Restricted Stock
Awards shall cease to vest immediately if a Participant is Terminated during the
vesting period or Performance Period applicable to the Award for any reason,
unless the Committee determines otherwise, and any unvested Shares subject to
such Restricted Stock Awards shall be subject to the Company’s right to
repurchase such Shares or otherwise to any forfeiture condition applicable to
the Award, as described in Section 14 of this Plan, if and as set forth in the
applicable Restricted Stock Agreement.
     8. Restricted Stock Units. A Restricted Stock Unit (or RSU) is an award
covering a number of Shares that may be settled in cash, or by issuance of those
Shares (which may consist of Restricted Stock). A RSU may be awarded for past
services already rendered to the Company, or any Affiliate, Parent or Subsidiary
of the Company pursuant to an Award Agreement (the “RSU Agreement”) that will be
in such form (which need not be the same for each Participant) as the Committee
will from time to time approve, and will comply with and be subject to the
following:
     8.1 Terms of RSUs. RSUs may vary from Participant to Participant and
between groups of Participants, and may be based upon the achievement of the
Company, Affiliate, Parent or Subsidiary and/or individual performance factors
or upon such other criteria as the Committee may determine. The Committee will
determine all terms of each RSU including, without limitation: the number of
Shares subject to each RSU, the time or times during which each RSU shall vest
and the RSU be settled, the consideration to be distributed on such settlement,
and the effect on each RSU of its holder’s Termination. A RSU may be awarded
upon satisfaction of such performance goals as are set out in advance in the
Participant’s individual Award Agreement (the “Performance RSU Agreement”) that
will be in such form (which need not be the same for each Participant) as the
Committee will from time to time approve, and will comply with and be subject to
the terms and conditions of this Plan. If the RSU is being earned upon the
satisfaction of performance goals pursuant to a Performance RSU Agreement, then
the Committee will: (a) determine the nature, length and starting date of any
Performance Period for each RSU; (b) select performance criteria, including if
the Award is intended to qualify as “performance-based compensation” under Code
Section 162(m) from among the Performance Factors, to be used to measure
performance goals, if any; and (c) determine the number of Shares deemed subject
to the RSU. For RSUs intended to comply with the requirements of Section 162(m)
of the Code, the performance goals will be determined at a time when the
achievement of the performance goals remains substantially uncertain and shall
otherwise be administered in a manner that complies with the requirements under
that statute. Prior to settlement of any RSU earned upon the satisfaction of
performance goals pursuant to a Performance RSU Agreement, the Committee shall
determine the extent to which such RSU has been earned. Performance Periods may
overlap and Participants may participate simultaneously with respect to RSUs
that

5



--------------------------------------------------------------------------------



 



are subject to different Performance Periods and different performance goals and
other criteria. The number of Shares may be fixed or may vary in accordance with
such performance goals and criteria as may be determined by the Committee. The
Committee may adjust the performance goals applicable to the RSUs to take into
account changes in law and accounting or tax rules and to make such adjustments
as the Committee deems necessary or appropriate to reflect the impact of
extraordinary or unusual items, events or circumstances to avoid windfalls or
hardships.
     8.2 Form and Timing of Exercise. The portion of a RSU being settled may be
paid currently or on a deferred basis with such interest or dividend equivalent,
if any, as the Committee may determine. Payment may be made in the form of cash
or whole Shares or a combination thereof, either in a lump sum payment or in
installments, all as the Committee will determine.
     9. Stock Appreciation Rights. A Stock Appreciation Right (or SAR) is an
award that may be exercised for cash or Shares (which may consist of Restricted
Stock), having a value equal to the value determined by multiplying the
difference between the Fair Market Value on the date of settlement over the
Exercise Price and the number of Shares with respect to which the SAR is being
settled. A SAR may be awarded for past services already rendered to the Company,
or any Parent or Subsidiary of the Company pursuant to an Award Agreement (the
“SAR Agreement”) that will be in such form (which need not be the same for each
Participant) as the Committee will from time to time approve, and will comply
with and be subject to the following:
     9.1 Terms of SARs. SARs may vary from Participant to Participant and
between groups of Participants, and may be based upon the achievement of the
Company, Parent or Subsidiary and/or individual performance factors or upon such
other criteria as the Committee may determine. The Committee will determine all
terms of each SAR including, without limitation: the number of Shares deemed
subject to each SAR, the time or times during which each SAR may be settled, the
consideration to be distributed on settlement, and the effect on each SAR of its
holder’s Termination. The Exercise Price of a SAR will be determined by the
Committee when the SAR is granted and may not be less than 100% of the Fair
Market Value of the Shares on the date of grant. A SAR may be awarded upon
satisfaction of such performance goals as are set out in advance in the
Participant’s individual Award Agreement (the “Performance SAR Agreement”) that
will be in such form (which need not be the same for each Participant) as the
Committee will from time to time approve, and will comply with and be subject to
the terms and conditions of this Plan. If the SAR is being earned upon the
satisfaction of performance goals pursuant to a Performance SAR Agreement, then
the Committee will: (a) determine the nature, length and starting date of any
Performance Period for each SAR; (b) select performance criteria, including if
the Award is intended to qualify as “performance-based compensation” under Code
Section 162(m) from among the Performance Factors, to be used to measure
performance goals, if any; and (c) determine the number of Shares deemed subject
to the SAR. Prior to exercise of any SAR earned upon the satisfaction of
performance goals pursuant to a Performance SAR Agreement, the Committee shall
determine the extent to which such SAR has been earned. Performance Periods may
overlap and Participants may participate simultaneously with respect to SARs
that are subject to different Performance Periods and different performance
goals and other criteria. The number of Shares may be fixed or may vary in
accordance with such performance goals and criteria as may be determined by the
Committee. The Committee may adjust the performance goals applicable to the SARs
to take into account changes in law and accounting or tax rules and to make such
adjustments as the Committee deems necessary or appropriate to reflect the
impact of extraordinary or unusual items, events or circumstances to avoid
windfalls or hardships. Notwithstanding anything to the contrary elsewhere in
the Plan, the Company is subject to Section 21.2 below with respect to any
proposal to reprice outstanding SARs. The term of a SAR shall be ten (10) years
from the date the SAR is awarded or such shorter term as may be provided in the
Award Agreement.
     9.2 Form and Timing of Settlement. The portion of a SAR being settled may
be paid currently or on a deferred basis with such interest or dividend
equivalent, if any, as the Committee may determine. Payment may be made in the
form of cash or whole Shares or a combination thereof, either in a lump sum
payment or in installments, all as the Committee will determine.
     10. Payment for Share Purchases. Payment for Shares purchased pursuant to
this Plan may be made in cash, by check or by wire transfer or, where expressly
approved for the Participant by the Committee and where permitted by law:

6



--------------------------------------------------------------------------------



 



     (a) by cancellation of indebtedness of the Company to the Participant;
     (b) by surrender of shares that either: (1) have been owned by Participant
for more than six (6) months and have been paid for within the meaning of SEC
Rule 144 (and, if such shares were purchased from the Company by use of a
promissory note, such note has been fully paid with respect to such shares); or
(2) were obtained by Participant in the public market;
     (c) cashless “net exercise” arrangement pursuant to which the Company will
reduce the number of Shares issued upon exercise by the largest whole number of
Shares having an aggregate Fair Market Value that does not exceed the aggregate
exercise price; provided that the Company shall accept a cash or other payment
from the Participant to the extent of any remaining balance of the exercise
price not satisfied by such reduction in the number of whole Shares to be
issued;
     (d) by waiver of compensation due or accrued to the Participant for
services rendered;
     (e) with respect only to purchases upon exercise of an Option, and provided
that a public market for the Company’s stock exists, through a “same day sale”
commitment from the Participant and a broker-dealer that is a member of the
National Association of Securities Dealers (an “NASD Dealer”) whereby the
Participant irrevocably elects to exercise the Option and to sell a portion of
the Shares so purchased to pay for the Exercise Price and any applicable
withholding obligations, and whereby the NASD Dealer irrevocably commits upon
receipt of such Shares to forward the Exercise Price directly to the Company;
     (f) by such other consideration and method of payment as permitted by the
Committee and applicable law; or
     (g) by any combination of the foregoing.
     11. Withholding Taxes.
     11.1 Withholding Generally. It shall be a condition to the grant of an
Award under this Plan that the Participant satisfy any tax withholding or
similar obligations applicable to the Award that may be legally imposed upon the
Participant. Whenever Awards are to be granted or Shares are to be issued in
satisfaction of Awards granted under this Plan, the Participant shall make such
arrangements as the Company may require to remit to the Company an amount
sufficient to satisfy federal, state, local, or foreign withholding tax
requirements prior to the delivery of any Award Agreement or certificate or
certificates for Award Shares. Whenever, under this Plan, payments in
satisfaction of Awards are to be made in cash, such payment will be net of an
amount sufficient to satisfy federal, state, and local withholding tax
requirements.
     11.2 Stock Withholding. When, under applicable tax laws, a Participant
incurs tax liability in connection with the grant, exercise or vesting of any
Award that is subject to tax withholding and the Participant is obligated to pay
the Company the amount required to be withheld, the Committee may allow the
Participant to satisfy the minimum withholding tax obligation by electing to
have the Company withhold from the Shares to be issued that number of Shares
having a Fair Market Value equal to the minimum amount required to be withheld,
determined on the date that the amount of tax to be withheld is to be determined
(the “Tax Date”). All elections by a Participant to have Shares withheld for
this purpose will be made in writing in a form and during a period acceptable to
the Committee.
     12. Privileges of Stock Ownership; Voting and Dividends. Except to the
extent that the Committee grants an RSU that entitles the Participant to credit
for dividends paid on Award Shares prior to the date such Shares are issued to
the Participant (as reflected in the RSU Agreement), no Participant will have
any of the rights of a stockholder with respect to any Shares until the Shares
are issued to the Participant. After Shares are issued to the Participant, the
Participant will be a stockholder and have all the rights of a stockholder with
respect to such Shares, including the right to vote and receive all dividends or
other distributions made or paid with respect to such Shares; provided, that if
such Shares are restricted stock, then any new, additional or different
securities the Participant may become entitled to receive with respect to such
Shares by virtue of a stock dividend, stock split or any other change in the
corporate or capital structure of the Company will be subject to the same
restrictions as the restricted stock; provided, further, that the Participant
will have no right to retain such stock dividends or stock distributions with

7



--------------------------------------------------------------------------------



 



respect to Shares that are repurchased at the Participant’s original Purchase
Price or otherwise forfeited to the Company.
     13. Transferability. Awards granted under this Plan, and any interest
therein, will not be transferable or assignable by Participant, and may not be
made subject to execution, attachment or similar process, otherwise than by will
or by the laws of descent and distribution or as consistent with the specific
Plan and Award Agreement provisions relating thereto. All Awards shall be
exercisable: (i) during the Participant’s lifetime, only by (A) the Participant,
or (B) the Participant’s guardian or legal representative; and (ii) after
Participant’s death, by the legal representative of the Participant’s heirs or
legatees.
     14. Restrictions on Shares. At the discretion of the Committee, the Company
may reserve to itself and/or its assignee(s) in the Award Agreement a right to
repurchase a portion of or all Shares that are not vested held by a Participant
following such Participant’s Termination at any time specified after the
Participant’s Termination Date, for cash and/or cancellation of purchase money
indebtedness, at the Participant’s original Exercise Price or Purchase Price, as
the case may be. Alternatively, at the discretion of the Committee, Award Shares
issued to the Participant for which the Participant did not pay any Exercise or
Purchase Price may be forfeited to the Company on such terms and conditions as
may be specified in the Award Agreement. All certificates for Shares or other
securities delivered under this Plan will be subject to such stock transfer
orders, legends and other restrictions as the Committee may deem necessary or
advisable, including restrictions under any applicable federal, state or foreign
securities law, or any rules, regulations and other requirements of the SEC or
any stock exchange or automated quotation system upon which the Shares may be
listed or quoted.
     15. Escrow; Pledge of Shares. To enforce any restrictions on a
Participant’s Shares, the Committee may require the Participant to deposit all
certificates representing Shares, together with stock powers or other
instruments of transfer approved by the Committee, appropriately endorsed in
blank, with the Company or an agent designated by the Company to hold in escrow
until such restrictions have lapsed or terminated, and the Committee may cause a
legend or legends referencing such restrictions to be placed on the
certificates.
     16. Exchange and Buyout of Awards. The Committee may, at any time or from
time to time, authorize the Company, with the consent of the respective
Participants, to issue new Awards in exchange for the surrender and cancellation
of any or all outstanding Awards. This Section shall not be construed to defeat
the requirements of Section 21.2 with respect to any proposed repricing of
Options or SARs.
     17. Securities Law and Other Regulatory Compliance. An Award will not be
effective unless such Award is in compliance with all applicable federal and
state securities laws, rules and regulations of any governmental body, and the
requirements of any stock exchange or automated quotation system upon which the
Shares may then be listed or quoted, as they are in effect on the date of grant
of the Award and also on the date of exercise or other issuance. Notwithstanding
any other provision in this Plan, the Company will have no obligation, and no
liability for failure, to issue Shares or deliver certificates for Shares under
this Plan prior to: (a) obtaining any approvals from governmental agencies that
the Company determines are necessary or advisable; and/or (b) completion of any
registration or other qualification of such Shares under any state or federal
law or ruling of any governmental body that the Company determines to be
necessary or advisable. The Company will be under no obligation to register the
Shares with the SEC or to effect compliance with the registration, qualification
or listing requirements of any state securities laws, stock exchange or
automated quotation system, and the Company will have no liability for any
inability or failure to do so.
     18. Corporate Transactions.
     18.1 Assumption or Replacement of Awards by Successor. In the event of
(a) a dissolution or liquidation of the Company, (b) a merger or consolidation
in which the Company is not the surviving corporation (other than a merger or
consolidation with a wholly-owned subsidiary, a reincorporation of the Company
in a different jurisdiction, or other transaction in which there is no
substantial change in the stockholders of the Company or their relative stock
holdings and the Awards granted under this Plan are assumed, converted or
replaced by the successor corporation, which assumption will be binding on all
Participants), (c) a merger in which the Company is the surviving corporation
but after which the stockholders of the Company (other than any stockholder
which merges (or which owns or controls another corporation which merges) with
the Company in such merger) cease to own their shares or

8



--------------------------------------------------------------------------------



 



other equity interests in the Company, (d) the sale of substantially all of the
assets of the Company, or (e) any other transaction which qualifies as a
“corporate transaction” under Section 424(a) of the Code wherein the
stockholders of the Company give up all of their equity interest in the Company
(except for the acquisition, sale or transfer of all or substantially all of the
outstanding shares of the Company from or by the stockholders of the Company),
any or all outstanding Awards may be assumed, converted or replaced by the
successor corporation (if any), which assumption, conversion or replacement will
be binding on all Participants, or the successor corporation may substitute
equivalent awards or provide substantially similar consideration to Participants
as was provided to stockholders (after taking into account the existing
provisions of the Awards); provided that all formula Restricted Stock Unit
grants, pursuant to Section 6 shall accelerate and be fully vested upon such
merger, consolidation or corporate transaction. In the event such successor
corporation (if any) fails to assume or substitute Awards pursuant to a
transaction described in this Subsection 18.1, all such Awards will expire on
such transaction at such time and on such conditions as the Board shall
determine.
     18.2 Other Treatment of Awards. Subject to any greater rights granted to
Participants under the foregoing provisions of this Section 18, in the event of
the occurrence of any transaction described in Section 18.1, any outstanding
Awards will be treated as provided in the applicable agreement or plan of
merger, consolidation, dissolution, liquidation, sale of assets or other
“corporate transaction.”
     18.3 Assumption of Awards by the Company. The Company, from time to time,
also may substitute or assume outstanding awards granted by another company,
whether in connection with an acquisition of such other company or otherwise, by
either; (a) granting an Award under this Plan in substitution of such other
company’s award; or (b) assuming such award as if it had been granted under this
Plan if the terms of such assumed award could be applied to an Award granted
under this Plan. Such substitution or assumption will be permissible if the
holder of the substituted or assumed award would have been eligible to be
granted an Award under this Plan if the other company had applied the rules of
this Plan to such grant. In the event the Company assumes an award granted by
another company, the terms and conditions of such award will remain unchanged
(except that the exercise price and the number and nature of Shares issuable
upon exercise of any such option will be adjusted appropriately pursuant to
Section 424(a) of the Code). In the event the Company elects to grant a new
Option rather than assuming an existing option, such new Option may be granted
with a similarly adjusted Exercise Price.
     19. No Obligation to Employ; Accelerated Expiration of Award for Harmful
Act. Nothing in this Plan or any Award granted under this Plan will confer or be
deemed to confer on any Participant any right to continue in the employ of, or
to continue any other relationship with, the Company or any Parent, Subsidiary
or Affiliate of the Company or limit in any way the right of the Company or any
Parent, Subsidiary or Affiliate of the Company to terminate Participant’s
employment or other relationship at any time, with or without cause.
Notwithstanding anything to the contrary herein, if a Participant is Terminated
because of such Participant’s actual or alleged commitment of a criminal act or
an intentional tort and the Company (or an employee of the Company) is the
victim or object of such criminal act or intentional tort or such criminal act
or intentional tort results, in the reasonable opinion of the Company, in
liability, loss, damage or injury to the Company, then, at the Company’s
election, Participant’s Awards shall not be exercisable or settleable and shall
terminate and expire upon the Participant’s Termination Date. Termination by the
Company based on a Participant’s alleged commitment of a criminal act or an
intentional tort shall be based on a reasonable investigation of the facts and a
determination by the Company that a preponderance of the evidence discovered in
such investigation indicates that such Participant is guilty of such criminal
act or intentional tort.
     20. Compliance with Section 409A. Notwithstanding anything to the contrary
contained herein, to the extent that the Committee determines that any Award
granted under the Plan is subject to Code Section 409A and unless otherwise
specified in the applicable Award Agreement, the Award Agreement evidencing such
Award shall incorporate the terms and conditions necessary for such Award to
avoid the consequences described in Code Section 409A(a)(1), and to the maximum
extent permitted under applicable law (and unless otherwise stated in the
applicable Award Agreement), the Plan and the Award Agreements shall be
interpreted in a manner that results in their conforming to the requirements of
Code Section 409A(a)(2), (3) and (4) and any Department of Treasury or Internal
Revenue Service regulations or other interpretive guidance issued under
Section 409A (whenever issued, the “Guidance”). Notwithstanding anything to the
contrary in this Plan (and unless the Award Agreement provides otherwise, with
specific reference to this sentence), to the extent that a Participant holding
an Award that constitutes “deferred compensation” under Section 409A and the
Guidance is a “specified employee” at the time of his or her

9



--------------------------------------------------------------------------------



 



“separation from service” (as each is defined under Section 409A and applicable
Guidance), no distribution or payment of any amount shall be made before a date
that is six (6) months following the date of such Participant’s separation from
service or, if earlier, the date of the Participant’s death within such six
(6) month period.
     21. Certain Stockholder Approval Matters.
          21.1 Plan Effectiveness; Increasing Plan Shares. This Plan became
effective on July 20, 2004 (the “Effective Date”) and the amendment and
restatement of this Plan became effective on September 22, 2008. Any amendment
to this Plan increasing the number of Shares available for issuance hereunder
shall be approved by the stockholders of the Company, consistent with applicable
laws, within twelve (12) months before or after the effective date of such
amendment (“Amendment Effective Date”). Upon the Amendment Effective Date, the
Board may grant Awards covering such additional Shares pursuant to this Plan;
provided, however, that: (a) no Option granted pursuant to such increase in the
number of Shares subject to this Plan approved by the Board may be exercised
prior to the time such increase has been approved by the stockholders of the
Company; and (b) in the event that stockholder approval of any such amendment
increasing the number of Shares subject to this Plan is not obtained, all Awards
covering such additional Shares granted hereunder will be canceled, any Shares
issued pursuant to any Award will be canceled, and any purchase of Shares
hereunder will be rescinded.
          21.2 Repricing Matters. Except in connection with a corporate
transaction involving the Company (including without limitation any stock
dividend, recapitalization, stock split, reverse stock split, subdivision,
combination, reclassification, reorganization, merger, consolidation, split-up,
spin-off or exchange of shares), the terms of outstanding Awards may not without
stockholder approval be amended to reduce the exercise price of outstanding
Options or SARs, or to cancel outstanding Options or SARs in exchange either for
(a) cash, or (b) new Options, SARS or other Awards with an exercise price that
is less than the exercise price of the original (cancelled) Options or SARs.
     22. Term of Plan. Unless earlier terminated as provided herein, this Plan
will terminate on July 20, 2014.
     23. Amendment or Termination of Plan. The Board may at any time terminate
or amend this Plan in any respect, including without limitation amendment of
Section 6 of this Plan; provided, however, that the Board will not, without the
approval of the stockholders of the Company, amend this Plan to increase the
number of shares that may be issued under this Plan, change the designation of
employees or class of employees eligible for participation in this Plan, take
any action in conflict with Section 21.2 above, or otherwise materially modify a
provision of the Plan if such modification requires stockholder approval under
Nasdaq rules.
     24. Nonexclusivity of the Plan. Neither the adoption of this Plan by the
Board, the submission of this Plan to the stockholders of the Company for
approval, nor any provision of this Plan will be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including, without limitation, the
granting of stock options and bonuses otherwise than under this Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.
     25. Definitions. As used in this Plan, the following terms will have the
following meanings:
     “Affiliate” means any corporation that directly, or indirectly through one
or more intermediaries, controls or is controlled by, or is under common control
with, another corporation, where “control” (including the terms “controlled by”
and “under common control with”) means the possession, direct or indirect, of
the power to cause the direction of the management and policies of the
corporation, whether through the ownership of voting securities, by contract or
otherwise.
     “Award” means any award under this Plan, including any Option, Stock
Appreciation Right, Restricted Stock Unit, or Restricted Stock Award.
     “Award Agreement” means, with respect to each Award, the signed written
agreement between the Company and the Participant setting forth the terms and
conditions of the Award.
     “Board” means the Board of Directors of the Company.

10



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986, as amended.
     “Committee” means the committee appointed by the Board to administer this
Plan, or if no such committee is appointed, the Board.
     “Company” means Symantec Corporation, a corporation organized under the
laws of the State of Delaware, or any successor corporation.
     “Disability” means a disability, whether temporary or permanent, partial or
total, within the meaning of Section 22(e)(3) of the Code, as determined by the
Committee.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Exercise Price” means the price at which a holder of an Option may
purchase the Shares issuable upon exercise of the Option, and in the case of a
Stock Appreciation Right the value specified on the date of grant that is
subtracted from the Fair Market Value when such Stock Appreciation Right is
settled.
     “Fair Market Value” means, as of any date, the value of a share of the
Company’s Common Stock determined as follows:
          (a) if such Common Stock is then quoted on the Nasdaq Global Select
Market, the Nasdaq Global Market or the Nasdaq Capital Market (collectively, the
“Nasdaq Market”), its closing price on the Nasdaq Market on the date of
determination as reported in The Wall Street Journal;
          (b) if such Common Stock is publicly traded and is then listed on a
national securities exchange, its closing price on the date of determination on
the principal national securities exchange on which the Common Stock is listed
or admitted to trading as reported in The Wall Street Journal;
          (c) if such Common Stock is publicly traded but is not quoted on the
Nasdaq Market nor listed or admitted to trading on a national securities
exchange, the average of the closing bid and asked prices on the date of
determination as reported in The Wall Street Journal; or
          (d) if none of the foregoing is applicable, by the Committee in good
faith.
     “Insider” means an officer or director of the Company or any other person
whose transactions in the Company’s Common Stock are subject to Section 16 of
the Exchange Act.
     “Outside Director” shall mean a person who satisfies the requirements of an
“outside director” as set forth in regulations promulgated under Section 162(m)
of the Code.
     “Option” means an award of an option to purchase Shares pursuant to
Section 5.
     “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if at the time of the granting of
an Award under this Plan, each of such corporations other than the Company owns
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other corporations in such chain.
     “Participant” means a person who receives an Award under this Plan.
     “Performance Factors” means the factors selected by the Committee from
among the following measures to determine whether the performance goals
established by the Committee and applicable to Awards have been satisfied:
          (1) Net revenue and/or net revenue growth;

11



--------------------------------------------------------------------------------



 



          (2) Earnings before income taxes and amortization and/or earnings
before income taxes and amortization growth;
          (3) Operating income and/or operating income growth;
          (4) Net income and/or net income growth;
          (5) Earnings per share and/or earnings per share growth;
          (6) Total stockholder return and/or total stockholder return growth;
          (7) Return on equity;
          (8) Operating cash flow return on income;
          (9) Adjusted operating cash flow return on income;
          (10) Economic value added; and
          (11) Individual business goals or criteria that can be objectively
specified in a manner that complies with Section 162(m).
     “Performance Period” means the period of service determined by the
Committee, not to exceed five years, during which years of service or
performance is to be measured for Restricted Stock Awards.
     “Plan” means this Symantec Corporation 2004 Equity Incentive Plan, as
amended from time to time.
     “Purchase Price” means the price to be paid for Shares acquired under this
Plan pursuant to an Award other than an Option.
     “Restricted Stock Award” means an award of Shares pursuant to Section 7.
     “Restricted Stock Unit” or “RSU” means an award of Shares pursuant to
Section 8.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Shares” means shares of the Company’s Common Stock reserved for issuance
under this Plan, as adjusted pursuant to Sections 2 and 18, and any successor
security.
     “Stock Appreciation Right” or “SAR” means an Award, granted pursuant to
Section 9.
     “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if, at the time of granting of
the Award, each of the corporations other than the last corporation in the
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.
     “Termination” or “Terminated” means, for purposes of this Plan with respect
to a Participant, that the Participant has for any reason ceased to provide
services as an employee, director, consultant, independent contractor or advisor
to the Company or a Parent, Subsidiary or Affiliate of the Company, except in
the case of sick leave, military leave, or any other leave of absence approved
by the Committee, provided that such leave is for a period of not more than
ninety (90) days, or reinstatement upon the expiration of such leave is
guaranteed by contract or statute. The Committee will have sole discretion to
determine whether a Participant has ceased to provide services and the effective
date on which the Participant ceased to provide services (the “Termination
Date”).

12